Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 1 of 32




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-00945-WJM-STV

   TAGE RUSTGI,

          Plaintiff,

   v.

   STEVE REAMS, in his individual and official capacities,
   MICHAEL RECOR, in his individual capacity,
   TYLER PISCOYA, in his individual capacity,
   CORY CHANNEL, in his individual capacity,
   JOSEPH MARTINEZ, in his individual capacity,
   MICHAEL THOMPSON, in his individual capacity,
   KYLE PENNY, in his individual capacity,
   ANDREW WILSON, in his individual capacity,
   SAVANNAH COBLE, in her individual capacity,
   ANNA ERICKSON, in her individual capacity,
   BOARD OF COUNTY COMMISSIONERS OF COUNTY OF WELD, COLORADO,

          Defendants.


                         DEFENDANTS’ MOTION TO DISMISS
                PLAINTIFF’S AMENDED COMPLAINT AND JURY DEMAND


          Defendants Sheriff Steven Reams, Michael Recor, Tyler Piscoya, Cory Channel, Joseph

   Martinez, Michael Thompson, Kyle Penny, Andrew Wilson, Savannah Coble, Anna Erickson, and

   the Board of County Commissioners of Weld County Colorado (“BOCC”) (collectively

   “Defendants”), by and through their attorneys, Matthew J. Hegarty, Esq., and Aaron J. Thompson,

   Esq., and pursuant to Fed.R.Civ.P. 8 and Fed.R.Civ.P. 12, respectfully submit this Motion to

   Dismiss Plaintiff’s Amended Complaint (“Complaint”) [ECF 50], stating in support as follows:

          WJM CIV. PRAC. STD. III.D.1: Counsel for Defendants conferred with counsel for

   Plaintiff on this Motion. Although Defendants do not believe the deficiencies below can be cured
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 2 of 32




   by amendment, Defendants asked Plaintiff to consider dismissing some or all claims. Plaintiff

   declined to dismiss any claim. The parties were unable to stipulate to any appropriate amendments.

                                          I. INTRODUCTION

          Plaintiff brings this action under 42 U.S.C. § 1983 and it concerns Plaintiff’s detention at

   the Weld County Jail (“WCJ”) due to his extreme intoxication. [ECF 50 ¶¶ 30, 31]. While detained,

   Plaintiff exhibited unpredictable and uncontrolled behavior, which necessitated Plaintiff’s restraint

   by Detentions Division Deputies (“Deputies”) of the Weld County Sheriff’s Office (“WCSO”).

          Plaintiff asserts four claims: (1) Excessive Force – Individual Liability, allegedly in

   violation of the Fourth and Fourteenth Amendments; (2) Excessive Force – Supervisory Liability,

   allegedly in violation of the Fourth and Fourteenth Amendments; (3) Monell Liability, allegedly

   in violation of the Fourth and Fourteenth Amendments, and; (4) an alleged Fourteenth Amendment

   Substantive Due Process Violation. For the below reasons, Plaintiff’s claims should be dismissed

   because he fails to allege sufficient facts to maintain them, they are otherwise precluded as a matter

   of law, and all Defendants named in their individual capacities are entitled to qualified immunity.

                                            II. ARGUMENT

          As a threshold matter, this Court may consider the WCJ surveillance video without

   converting Defendants’ Motion to Dismiss into a Motion for Summary Judgment. It is well settled

   the Court may consider materials outside of the Complaint in the circumstances presented here.

   First, twenty years ago, the Tenth Circuit reasoned:

          [I]f a plaintiff does not incorporate by reference or attach a document to its
          complaint, but the document is referred to in the complaint and is central to the
          plaintiff’s claim, a defendant may submit an indisputably authentic copy to the
          court to be considered on a motion to dismiss.




                                                     2
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 3 of 32




   GFF Corp. v. Assoc. Wholesale Grocers, 130 F.3d 1381, 1384 (10th Cir. 1997); Jacobsen v.

   Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002); Pernick v. Computershare Tr. Co., 136 F.

   Supp. 3d 1247, 1251 n.2 (D. Colo. 2015); Smith v. U.S., 2014 U.S. Dist. LEXIS 163547, *16 (D.

   Colo. Nov. 20, 2014). The policy reasons behind this well-settled directive of law are as follows:

          If the rule were otherwise, a plaintiff with a deficient claim could survive a motion
          to dismiss simply by not attaching a dispositive document upon which the plaintiff
          relied. Moreover, conversion to summary judgment when a district court considers
          outside materials is to afford the plaintiff an opportunity to respond in kind. When
          a complaint refers to a document and the document is central to the plaintiff’s claim,
          the plaintiff is obviously on notice of the document’s contents, and this rationale
          for conversion to summary judgment dissipates.

   GFF Corp., 130 F.3d at 1385 (emphasis added). And factual allegations contradicting such

   documents are neither well-pleaded nor able to be taken as true. See id.

          Second, the United States Supreme Court emphasized the Court must consider, at the Rule

   12 stage, any documents or things the Complaint incorporates. See Tellabs, Inc. v. Makor Issues

   & Rights, Ltd., 551 U.S. 308, 322 (2007) (“[C]ourts must consider the complaint in its entirety, as

   well as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss,

   in particular, documents incorporated into the complaint by reference[.]”). The Tenth Circuit has

   issued the same directive. See Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009); TMJ

   Implants, Inc. v. Aetna, Inc., 498 F.3d 1175, 1180 (10th Cir. 2007); see also LNV Corp. v. Hook,

   2015 U.S. Dist. LEXIS 162361, *7-8 (D. Colo. Dec. 3, 2015) (“In considering a Rule 12(b)(6)

   motion, however, the court may also consider ... documents incorporated by reference[.]”).

          Courts have similarly considered video in deciding a Motion to Dismiss. Jackson v. Gatto,

   2014 WL 2743130, *6-7 (D. Colo. June 17, 2014) (considering video on Motion to Dismiss where

   video was specifically referenced in the operative pleading) (citing Hyung Seok Koh v. Graf, 2013

   WL 5348326, *10 (N.D. Ill. Sept. 24, 2013) (in deciding a motion to dismiss, the court considered


                                                    3
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 4 of 32




   an “interrogation video in conjunction with [the plaintiff’s] complaint”); Chamberlain v. City of

   White Plains, 2013 WL 6477334, *7 (S.D.N.Y. Dec. 10, 2013) (court considered audio-video

   recordings captured by camera mounted on defendant’s taser without converting motion to dismiss

   to motion for summary judgment); Winston v. Bauer, 2010 WL 3811314, *5 (W.D. Pa. Sept. 21,

   2010) (in deciding defense motion to dismiss plaintiff’s excessive force claim, court considered

   video footage of the incident submitted in support of the motion to dismiss; the videotape in

   question had been referenced in the complaint and was integral to certain of plaintiff’s claims)).

          On the basis of the foregoing principles, the Court may consider the existence and contents

   of the surveillance videos and body camera footage without regard to Rule 56 on the basis the

   Complaint refers to both. [See ECF 50 ¶¶ 32, 36, 39, 42, 47, 49, 50, 54, 58, 89 (surveillance video);

   and ¶¶ 13, 58, 89 (body cameras)]. Plaintiff also incorporates multiple screenshots from the

   surveillance video. [Id. at ¶¶ 33, 37, 38, 43 46, 48, 50]. Thus, these materials are central to

   Plaintiff’s claims. Furthermore, Plaintiff has not lodged any objection as to their authenticity and,

   after conferral, has not indicated any objection to their inclusion in Defendants’ Motion.

   A. Relevant Factual Background, Including in Contravention of Complaint’s Allegations

          Review of the surveillance video1 demonstrates when Plaintiff entered the WCJ, he was so

   highly intoxicated he could not sit on his own. [Exh. A, 00:50]. Almost immediately after arrival,

   Plaintiff became verbally abusive toward Deputy Recor, the arresting officer, and a Patrol Deputy

   who was also present. [00:50-03:45]. At this time, Deputy Recor was the only jail staff present.

   As Plaintiff became increasingly unpredictable and abusive, Deputy Recor called for assistance.


          1
            Surveillance video is Exhibit A and was conventionally submitted to the Court via secure
   ShareFile link in accordance with Defendants’ Unopposed Motion for Leave to Restrict Access, filed
   herewith. Citations to the Exhibit A reference the time stamp in the lower right corner. Defendants
   also include footage from a second surveillance camera (Exhibit B); body camera Footage from
   Deputy Penny (Exhibit C1-C4); and body camera footage from Deputy Piscoya. (Exhibit D1-D2).

                                                    4
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 5 of 32




   [03:44]. Deputies Coble and Erickson responded. [04:16]. Plaintiff also refused to follow simple

   staff directives and protocols at one point standing up and disobeying commands to sit down until

   the arresting officer approaches. [05:59]. Due to Plaintiff’s behavior, Deputies Penny and Piscoya

   enter the booking area to provide additional assistance; Plaintiff immediately begins to be verbally

   abusive towards these officers. [06:15]. When the Patrol Deputy goes to leave the jail, he attempts

   to calm Plaintiff to no avail. [09:19]. Shortly thereafter, a female detainee is brought into the

   booking area and is sat on the same bench as Plaintiff. [11:14]. Plaintiff almost immediately slides

   toward the female detainee. [Id.] Deputy Wilson, who had just entered the booking area, instructs

   Plaintiff to move back to where he was seated – Plaintiff refuses. [11:29-11:56]. Wilson

   approaches Plaintiff and again instructs him to move away from the female detainee – Plaintiff

   refuses. [Id.] The female detainee’s arresting officer and Deputy Recor, also approach Plaintiff and

   instruct him to move away from the female detainee – Plaintiff refuses a third time. [Id.] Wilson

   had to physically slide Plaintiff away from the female detainee. [Id.]. The female detainee,

   apparently disturbed by Plaintiff’s behavior, moves away from Plaintiff. [12:23].

          Plaintiff begins yelling as a nurse attempts to examine him. [13:01]. Sergeants Martinez

   and Channel next enter the area. [13:04-36]. Plaintiff continues to yell abuse while the nurse

   examines him. [14:10]. Martinez attempts to calm Plaintiff to no avail. [15:10]. Plaintiff then

   begins the intake process all the while continuing to be disruptive. [17:00]. Plaintiff’s handcuffs

   are removed. [18:00]. Throughout the patdown search and collection of Plaintiff’s property,

   Plaintiff becomes increasingly disruptive and fails to follow Deputies’ orders. [17:00-25:00].

   Plaintiff is repeatedly instructed to face the wall or Deputy Recor. [Id.] Despite these instructions,

   Plaintiff continues to turn around and confront other deputies on approximately twenty (20)

   separate occasions, points in Deputies’ faces, is verbally abusive, and becomes increasingly


                                                     5
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 6 of 32




   agitated. [Id.] At this point there are three police officers and at least eight WCJ staff present to

   deal with Plaintiff – Plaintiff’s disruption to the orderly operation of the facility should not be

   understated. [Id.] Recor attempts on multiple occasions to have Plaintiff take a breathalyzer test

   but Plaintiff is so agitated he either cannot or will not comply with that request. [Id.] Instead,

   Plaintiff continues to berate, point at, and be aggressive toward Deputies. [23:52-25:00]. Finally,

   Martinez signals Plaintiff needs to be removed from the area. [25:31]. By this time Sergeant

   Channel [25:05] and Deputy Erickson [19:56] had already left the area. As Plaintiff walks toward

   the cell, his behavior becomes increasingly unpredictable as he again attempts to confront the

   female detainee, [25:55] and then swats at the air with his hand. [25:59]. While the video does not

   capture what occurs in the cell, Sergeant Martinez can be seen giving a hand signal instructing

   Plaintiff to get on the ground. [26:51]. The first Nova Distraction Round (“NDR”) is fired. [26:57].

   At that time, Coble and Erickson were down the hall in the booking area some 50-100 feet away

   and could not see into the cell. [See ECF 50 at ¶ 50]. Sergeant Channel and Sergeant Thompson

   were nowhere in the booking area. Sergeant Channel re-enters the booking area carrying a jail

   uniform. [27:06]. As Channel walks down the hall, the second NDR is fired. [27:12]. There is a

   flurry of activity at the cell as Plaintiff is changed out of his street clothes, and various Deputies

   and nurses go to the cell to assist and check on Plaintiff. [28:10-32:20]. Thompson enters the area

   for the first time, more than eight minutes after any force was used against Plaintiff. [35:49].

           In light of the foregoing, the following allegations of Plaintiff are materially contradicted

   by Exhibit A and must not be taken as true for purposes of this Motion: he “did nothing aggressive

   or intimidating toward anyone. No security issue or crisis existed. The scene was calm, and several

   staff went about their business. Plaintiff sat there and waited and did nothing to justify an escalation

   or use of force against him” [ECF 50 ¶ 32]; “Plaintiff sat compliantly on a bench in the lobby area”


                                                      6
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 7 of 32




   [¶ 34]; “Plaintiff complies with order from deputies” [¶ 43]; and “Plaintiff posed no threat to

   anyone, did nothing threatening or intimidating” [¶ 44]. See GFF Corp., 130 F.3d at 1385. It is

   also important to note, throughout all of these events, other detainees were present and Defendants

   needed to attend to those detainees. Plaintiff’s over-the-top actions thus created a safety and

   security concern within the jail and consumed a disproportionate share of WCJ resources.

   B. Individual Defendants and Sheriff Reams are Entitled to Qualified Immunity

          Qualified immunity protects government officials “from liability for civil damages insofar

   as their conduct does not violate clearly established statutory or constitutional rights of which a

   reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). When a

   defendant asserts qualified immunity, the burden shifts to the plaintiff to meet a strict two-part test.

   Specifically, the plaintiff must show: (1) “the defendant’s actions violated a federal constitutional

   or statutory right,” and (2) “the right was clearly established at the time of the defendant’s unlawful

   conduct.” Cillo v. City of Greenwood Vill., 739 F.3d 451, 460 (10th Cir. 2013).

          On the first prong, the issue is whether Defendants’ actions as alleged in the complaint

   violated a constitutional right. Behrens v. Pelletier, 516 U.S. 299, 309 (1996). On the second

   prong, the issue is whether it would have been clear to a defendant the conduct was unlawful in

   the situation. Saucier v. Katz, 533 U.S. 194, 202 (2001); see also Thomas v. Kaven, 765 F.3d

   1183, 1194 (10th Cir. 2014); Wilson v. Layne, 526 U.S. 603, 615 (1999) (right violated “must be

   defined at the appropriate level of specificity”). A right is clearly established “when a Supreme

   Court or Tenth Circuit decision is on point, or if the clearly established weight of authority from

   other courts shows the right must be as the plaintiff maintains.” Thomas, 765 F.3d at 1194. “While

   the facts of the cases compared need not be identical, they must be sufficiently analogous to satisfy

   the particularized context necessary to support liability.” Id. The essence of prong 2 is whether the


                                                      7
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 8 of 32




   state of the law at the time of the incident gave the defendant “fair warning” the alleged conduct

   was unconstitutional. Tolan v. Cotton, 572 U.S. 650, 655-56 (2014) (per curiam). A court may

   address either prong first depending on the situation in the particular case. See Pearson v.

   Callahan, 555 U.S. 223, 236 (2009). But “existing precedent” must put the constitutional question

   “beyond debate.” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per curiam).

          Plaintiff contends the use of force by Individual Defendants was objectively unreasonable

   and excessive [ECF 50 ¶¶ 1, 9, 12, 54, 55, 83, 84, 86, 106, 108-113, 118, 144]; even in light of

   Plaintiff’s level of intoxication and attendant behavior. [Id. ¶¶ 30, 31; see Section II.A, supra].

   Even if this Court could infer a constitutional violation, Plaintiff can point to no binding Supreme

   Court or Tenth Circuit precedent establishing Individual Defendants’ acts were unreasonable.

   Plaintiff cannot establish the use of NDRs, or a single blow, under similar circumstances, was

   excessive force or otherwise prohibited by clearly established law. Indeed, Defendants could find

   no case holding the use of NDRs was unconstitutional in any context in any United States Court

   of Appeals. Nor could Defendants find any case law suggesting a Deputy could be liable for failing

   to intervene after a single strike lasting mere moments. The law simply does not require Deputies

   be clairvoyant as would be required to prevent a single strike.

          Thus, Plaintiff cannot show the law was as he maintains or was clearly established, and

   this Court should dismiss Plaintiff’s claims against Individual Defendants and the Sheriff as

   discussed more fully below. Cox v. Glanz, 800 F.3d 1231, 1248 (10th Cir. 2015).

   C. Plaintiff’s Municipal Liability Claim Fails as a Matter of Law

      1. The Official Capacity Claim Against the Sheriff is Redundant and Unnecessary

          Plaintiff sued both the Sheriff in his official capacity and the BOCC. Both claims amount

   to actions against the County and are thus redundant. See Kentucky v. Graham, 473 U.S. 159, 166


                                                    8
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 9 of 32




   (1985) (“an official capacity suit is, in all respects other than name, to be treated as a suit against

   the entity”); Martinez v. Beggs, 563 F.3d 1082, 1091 (10th Cir. 2009) (bringing “a claim against

   [a sheriff] in his official capacity ... is the same as bringing a suit against the county”). Thus,

   Plaintiff’s official capacity claims against the Sheriff should be dismissed as redundant.

       2. Plaintiff’s Municipal Liability Claim Fails as a Matter of Law

           Local governments may not be sued under § 1983 for an injury inflicted solely by their

   employees or agents. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). Monell explicitly

   rejected the notion of entity liability based on either a respondeat superior or vicarious liability

   theory. Id. at 694. Thus, absent a municipal custom, policy, practice, or inadequate training,

   Plaintiff’s claim must fail. Furthermore, “a municipality may not be held liable where there was

   no underlying constitutional violation by any of its officers.” Graves v. Thomas, 450 F.3d 1215,

   1218 (10th Cir. 2006) (citing City of L.A. v. Heller, 475 US. 796, 799 (1986)). As discussed more

   fully in Sections II.D, II.E, and II.F infra, because neither the Sheriff, nor Individual Defendants,

   violated Plaintiff’s constitutional rights, Plaintiff’s Monell claim must be dismissed.

           a. Plaintiff fails to establish his inadequate training claim

           Plaintiff makes vague claims about the scope of training provided but fails to allege facts

   showing the training was deficient or unconstitutional in any concrete way. Stripped of conclusory

   and formulaic recitations, Plaintiff’s allegations boil down to assertions Sheriff Reams provided

   weapons training involving Kel-Tec Shotguns (“KSG”s) [ECF 50 ¶¶ 4-5, 8, 74, 76, 83, 92]; Sheriff

   Reams hired Joseph Garcia (“Garcia”) to train WCJ staff, which was somehow improper [id. ¶¶ 3,

   4, 63, 69, 71, 73, 74, 77, 78, 84]; and the training was “militarized.” [id. ¶¶ 4, 5, 62, 64, 65, 73].

           In the absence of an explicit policy or an entrenched custom, ‘the inadequacy of police

   training may serve as a basis of § 1983 liability ... where the failure to train amounts to a deliberate


                                                      9
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 10 of 32




   indifference to the rights of persons with whom the police come into contact.’” Allen v. Muskogee,

   119 F.3d 837, 841 (10th Cir. 1997) (quoting City of Canton v. Harris, 489 U.S. 378, 392 (1989)).

   The “well established” elements of a § 1983 claim for inadequate use of force training for police

   require a showing: “(1) the officers exceeded constitutional limitations on the use of force; (2) the

   use of force arose under circumstances that constitute a usual and recurring situation with which

   police officers must deal; (3) the inadequate training demonstrates a deliberate indifference on the

   part of the city toward persons with whom the police officers come into contact; and (4) there is a

   direct causal link between the constitutional deprivation and the inadequate training.” Id. Even

   assuming, arguendo, Plaintiff can establish the second element, Plaintiff fails to provide any

   support for the first, third, or fourth elements.

           As to the first element, Plaintiff alleges Defendant Penny “smashed” his face into the

   ground but does not detail how this was done. [ECF 50 ¶¶ 1, 51, 80, 101]. Plaintiff fails to allege

   whether he was kicked, punched, restrained, tackled, or hit with an object. Plaintiff certainly does

   not tether this conduct to any inadequate training. Next, Plaintiff alleges the use of the contactless

   NDR was somehow excessive but does not state, with any specificity, how or why this is so. NDRs

   are loud but create no contact. Thus, the NDR uses the least amount of force possible—no force—

   and its use was well within constitutional boundaries and in line with penological objectives.

           As to the third element,

           [t]he deliberate indifference standard may be satisfied when the municipality has
           actual or constructive notice that its action or failure to act is substantially certain
           to result in a constitutional violation, and it consciously or deliberately chooses to
           disregard the risk of harm. In most instances, notice can be established by proving
           the existence of a pattern of tortious conduct.

   Carr v. Castle, 337 F.3d 1221, 1229 (10th Cir. 2003). Furthermore, a plaintiff must show “the

   need for more or different training is so obvious, and the inadequacy so likely to result in the


                                                       10
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 11 of 32




   violation of constitutional rights,” policymakers reasonably can be said to have been deliberately

   indifferent to the need. Brown v. Gray, 227 F.3d 1278, 1288 (10th Cir. 2000) (quoting Harris, 489

   U.S. at 390). It is not enough to allege “general deficiencies” in a training program. Lopez v.

   LeMaster, 172 F.3d 756, 760 (10th Cir. 1999). Rather Plaintiff “must identify a specific deficiency

   in the training program closely related to his ultimate injury and must prove the deficiency in

   training actually caused his jailer to act with deliberate indifference to his safety.” Id.

           Here, there is no allegation the training was inadequate or attributable to the County

   Defendants’ deliberate indifference. Although Plaintiff alleges the BOCC is liable “for

   maintaining unconstitutional as well as deliberately indifferent” training [ECF 50 ¶ 135]; this lone

   allegation is simply an unadorned regurgitation of the legal standard and provides no basis for this

   Court to conclude the BOCC was deliberately indifferent to the training needs of Deputies.

           Additionally, Plaintiff fails to allege any longstanding or wide-spread practice of Deputies

   misusing NDRs or using excessive force of the kind alleged here from which the BOCC could

   ascertain a need for different or additional training. In fact, Plaintiff fails to identify any specific

   prior incident where Deputies misused NDRs or delivered a single strike to a detainee. While

   Plaintiff alleges Deputies used rubber bullets and tasers against detainees in 2017 and 2018 [ECF

   50 at ¶¶ 94, 95, 98(a)-(h)]; Plaintiff does not indicate factually that the use of rubber bullets or

   tasers in those cases was found to be wrongful or unconstitutional and, moreover, ignores the fact

   the Individual Defendants did not use rubber bullets or tasers against Plaintiff. As such, there is no

   indication the BOCC was aware of any misuse of NDR rounds now or at any time previously or

   was deliberately indifferent to the methods used to control extremely intoxicated individuals.

   Tellingly, where Plaintiff does discuss the use of NDRs and uses of force similar to that allegedly

   used against Plaintiff, those allegations are bare, conclusory, and contain no specific factual


                                                     11
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 12 of 32




   averments in support of Plaintiff’s claims, contrary to the dictates of Twombly, 550 U.S. 544. [ECF

   50 ¶¶ 96, 97, 101]. Instead Plaintiff blanketly announces such use occurred and it was wrongful.

   Without more, Plaintiff fails to meet his pleading burden and this claim should be dismissed.

          Moreover, because Plaintiff alleges rubber bullets and tasers were used against detainees

   in 2017 and 2018, yet neither were used in this case, Plaintiff implicitly concedes the BOCC and

   Sheriff Reams acted to address the force used at WCJ. Indeed, it could be reasonably inferred from

   Plaintiff’s Complaint, the County Defendants backed away from the use of rubber bullets, and

   moved toward contactless NDR rounds. Importantly, Plaintiff does not claim to have suffered any

   injury from the NDR rounds. Thus, Plaintiff’s claims of deliberate indifference are not well-taken.

          Last, although “a pattern of similar violations might not be necessary to show deliberate

   indifference,” where the need to train in a particular area is “so obvious and the likelihood of

   constitutional violations [so] highly predictable” the municipality, by failing to train, can be said

   to be deliberately indifferent, Connick, v. Thompson, 563 U.S. 51, 63 (2011), Plaintiff does not

   aver facts establishing the need to train was so obvious the “single incident” exception should

   apply here. Zartner v. City & Cnty. of Denver, 242 F. Supp. 3d 1168, 1173 (D. Colo. 2014); J.V.

   v. Alb. Pub. Sch., 813 F.3d 1289, 1298 (10th Cir. 2016) (“bare allegation” of failure to train “is

   not nearly enough to show deliberate indifference”). Plaintiff has not shown the BOCC was “on

   notice of the need for more or better training” and has not pointed to a single incident similar to

   this one. Id.; Sandberg, 7727 F. App’x 950, 964 (10th Cir. 2018) (complaint does not “describe

   any prior incidents that would have established a pattern or practice ... that could cause us to view

   subsequent inaction as evidence of a policy of deliberate indifference”).

          Also fatal to Plaintiff’s claim, is his failure to allege Garcia’s training program was

   inadequate or suffered from any “glaring omission” from which “one could reasonably say the use


                                                    12
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 13 of 32




   of excessive force against the plaintiff ... was a highly predictable consequence of the omission.”

   Allen, 119 F.3d at 845. Plaintiff also does not allege facts to show the training was “inadequate as

   compared to any recognized or accepted law enforcement standards.” Id. Plaintiff has thus failed

   to demonstrate deliberate indifference with regard to Deputy training.

          As to the fourth element, Plaintiff fails to sufficiently allege a direct causal link between

   the constitutional deprivation and inadequate training. “[I]n order for liability to attach for failure

   to train, ‘the identified deficiency in a city’s training program must be closely related to the

   ultimate injury,’ so that it ‘actually caused’ the constitutional violation.” Brown, 227 F.3d at 1290

   (quoting Harris, 489 U.S. at 390). “[P]roving . . . a [governmental entity] itself actually caused a

   constitutional violation by failing to train the offending employee presents ‘difficult problems of

   proof,’ and [courts] must adhere to a ‘stringent standard of fault,’ lest municipal liability under §

   1983 collapse into respondeat superior.” Connick, 563 U.S. at 70 (quoting Bd. of Cnty. Comm’rs

   of Bryan Cnty. v. Brown, 520 U.S. 397, 406, 410 (1997)). Along this same line, the Tenth Circuit

   has commented that where a plaintiff claims that a governmental entity “has not directly inflicted

   an injury,” but nonetheless has caused an employee to do so, “rigorous standards of culpability

   and causation must be applied to ensure the [governmental entity] is not held liable solely for the

   actions of its employee.” Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998) (quoting

   Bryan Cnty., 520 U.S. at 405)). Here, there is no allegation supporting the conclusion the training

   provided was closely or directly linked to anyone’s decision to use force against Plaintiff. “The

   causation element is applied with especial rigor when the municipal policy or practice is itself not

   unconstitutional, for example, when the municipal liability claim is based upon inadequate

   training, supervision, and deficiencies in hiring.” See Schneider v. City of Grand Junction Police

   Dep’t, 717 F.3d 760, 770(10th Cir. 2013) (citing Monell , 436 U.S. at 691-92).


                                                     13
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 14 of 32




           Plaintiff fails to allege sufficient facts to support the existence of any deficiency in the

   training program with respect to the use of force, and Plaintiff fails to explain how any alleged

   deficiency is so “closely related” to his restraint or the use of NDRs that it caused the alleged

   constitutional deprivation. As such, Plaintiff has failed to “go beyond mere allegations that officer

   training is deficient” to properly establish a claim for inadequate training. Newell, 276 F.Supp.2d

   at 1158 (citing Meade v. Grubbs, 841 F.2d 1512, 1528 (10th Cir. 1988)).

          Furthermore, Plaintiff alleges no facts from which it can be determined the BOCC was on

   notice additional, “specific training was necessary to avoid [a] constitutional violation.” Connick,

   563 U.S. at 63. Even if prior misuses of the NDR or other constitutionally excessive restraints

   existed, this addresses only the threshold matter; it does not address notice of prior violations or

   suffice to allege the BOCC was aware specific additional training was needed. Leadholm v. City

   of Commerce City, 2017 U.S. Dist. LEXIS 70657, *20 (D. Colo. May 9, 2017) (“showing merely

   additional training would have been helpful in making difficult decisions does not establish

   municipal liability”) (citing Connick, 563 U.S. at 68). As in the cases above, aside from

   speculation and conclusory statements, there are no allegations in Plaintiff’s Complaint that give

   rise to an inference the County Defendants established a deliberate policy or custom that was the

   moving force behind Plaintiff’s injury. All of his allegations are the sort of “naked assertions

   devoid of further factual enhancement” that Iqbal instructs courts to disregard. 556 U.S. at 678.

          Plaintiff claims the training and policies are constitutionally inadequate but, other than

   general averments about Garcia’s YouTube videos and persona, Plaintiff fails to identify any

   specific training or policy or why such training or policy is inadequate or unconstitutional. For

   example, Plaintiff alludes only vaguely to better or proper use of KSGs, baldly alleging WCSO’s

   use is “contrary to the appropriate use of such weaponry and is extremely dangerous in the jail


                                                    14
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 15 of 32




   setting.” [ECF 50 at ¶ 6]. Plaintiff, however, does not explain what policy or training caused

   unconstitutional use in this case, identify substantially similar past unconstitutional use (i.e., that

   involving no force prior to a takedown), suggest what proper use in a jail context might entail, or

   suggest the use of KSGs is per se unconstitutional in the corrections context.

           Accordingly, this Court should dismiss Plaintiff’s inadequate training claim.

           b. Plaintiff fails to establish his municipal custom, practice, or policy claim

           Plaintiff must show “(1) official policy or custom, (2) causation, and (3) state of mind” for

   municipal liability to exist. Schneider, 717 F.3d at 769. A claim failing to identify a specific policy,

   to explain how it caused the alleged violation, or to sufficiently allege deliberate indifference,

   should be dismissed. See Sandberg, 727 F. App’x at 964 (complaint failed to “set[] out the text of

   any [] policy”); Waller v. City & Cnty. of Denver, 932 F.3d 1277 (10th Cir. 2019) (affirming Rule

   12 dismissal); Bryan Cnty., 520 U.S. at 404 (Monell and its progeny require a “widespread”

   municipal policy or custom which was the “moving force” behind the injury to be alleged)). Taken

   together, an entity is liable only if the alleged conduct resulted from an official government policy,

   the actions of an official fairly deemed to represent government policy, or a custom or practice so

   pervasive and well-settled it assumes the force of law.” Connick, 563 U.S. at 61. But an alleged

   policy or custom must consist of much more than what happened to the plaintiff. E.g., Griego v.

   City of Alb., 100 F. Supp. 3d 1192, 1215 (D.N.M. 2015) (“[A]t the pleading stage, the existence

   of a Monell policy is a ‘conclusion’ to be built up to, rather than a ‘fact’ to be baldly asserted.”).

           Plaintiff fails to identify a specific unconstitutional custom or policy promulgated on behalf

   of the BOCC. Plaintiff also fails to identify a causal link between the BOCC’s actions or policies

   and any constitutional deprivation. Despite the dictates of Twombly, Plaintiff merely invokes the

   rhetoric of a claim and describes the elements of a claim but provides no facts in support.


                                                     15
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 16 of 32




          Plaintiff ignores well-established Tenth Circuit precedent holding a § 1983 municipal

   liability claim must include factual allegations that a particular municipal custom or policy was

   the moving force behind the constitutional injury in order to withstand a Rule 12(b)(6) dismissal.

   See, e.g., Pyle v. Woods, 874 F.3d 1257, 1266 (10th Cir. 2017) (affirming Rule 12(b)(6) dismissal

   of municipal-liability claim where the plaintiff only provided a formulaic recitation of the elements

   of the claim, and failed to provide sufficient factual allegations of a link between the injury and

   the municipal policy or custom); see Mocek v. City of Alb., 813 F.3d 912, 934 (10th Cir. 2015)

   (affirming Rule 12(b)(6) dismissal of complaint that asserted a municipal policy was the moving

   force behind the injury, but cited “no particular facts in support of these threadbare recitals of the

   elements of a cause of action”); Moss v. Kopp, 559 F.3d 1168, 1169 (affirming Rule 12(b)(6)

   dismissal because plaintiffs failed to allege any conduct by sheriff or county apart from employees’

   actions); Beedle v. Wilson, 422 F.3d 1059, 1074 (10th Cir. 2005) (affirming Rule 12(b)(6)

   dismissal where plaintiff failed to identify a municipal policy or custom causing plaintiff’s injury).

          Plaintiff seems to suggest Sheriff Reams was on notice of the allegedly unconstitutional

   nature of Garcia’s training due to vague reports of training at other jails, or because the training

   was “militarized” – whatever that undefined term means. Courts in this District, however, hold

   vague allegations of being “on notice” are not enough to state a claim. E.g., Bauer v. Denver, 2015

   U.S. Dist. LEXIS 87833, *12 (D. Colo. July 7, 2015) (“[C]onclusory and vague allegation of other

   publicized cases, in and of itself, cannot support a plausible case of municipal liability. Rather,

   Plaintiff’s complaint has failed to identify any policy or custom employed by Defendant to

   effectuate the alleged constitutional violation.”), aff’d, 642 F. App’x 920 (10th Cir. 2016). Plaintiff

   also appears to rest on his allegation the WCSO has been subjected to some nebulous, undefined

   “inquiry” by federal authorities. [ECF 50 ¶¶ 11, 94]. Even assuming this is true, it is insufficient


                                                     16
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 17 of 32




   to establish a municipal practice “was the moving force” behind the specific constitutional

   violation under Bryan Cnty., 520 U.S. at 404, or the BOCC consciously or deliberately chose to

   disregard a risk of harm after notice under Harris, 489 U.S. at 389. Plaintiff’s allegations

   concerning other cases involving Garcia’s training, or reference to other dissimilar incidents

   occurring at the WCJ, alone cannot support a plausible case of municipal liability. Thus, Plaintiff’s

   Complaint fails to identify any policy or custom effectuating any alleged constitutional violation.

          Further, Plaintiff must allege the BOCC had “actual or constructive notice” of a training

   deficiency yet failed to take corrective action. Connick, 563 U.S. at 61. The notice-rendering

   pattern must be of “similar” alleged violations. Id. at 62. Plaintiff does not allege substantially

   similar prior uses of force in the WCJ, nor does he allege facts sufficient to conclude the use of

   force in any prior incident was unreasonable within the meaning of the Fourth Amendment. See

   Mettler v. Whitledge, 165 F.3d 1197, 1205 (8th Cir. 1999); see also Cordova v. Aragon, 569 F.3d

   1183, 1194 (10th Cir. 2009). Also, the mere existence of previous complaints does not suffice to

   show a municipal custom of permitting or encouraging excessive force. Mettler, 165 F.3d at 1205

   (“the number of complaints bears no relation to their validity”). A plaintiff must also show the

   county failed to investigate or take corrective action on any prior meritorious excessive force

   claim. See id.; Lewis v. Bd. of Sedgwick Cnty. Comm’rs, 140 F. Supp. 2d 1125, 1138 (D. Kan.

   2001) (county entitled to judgment where plaintiff failed to present any evidence county failed to

   take corrective action on any prior meritorious complaint); Gantos v. City of Colo. Springs Police

   Dep’t, 2008 U.S. Dist. LEXIS 12465, *9 (D. Colo. Feb. 20, 2008) (“Absent some showing the

   previous complaints had merit, and the [police department] avoided or ignored meritorious

   complaints, such previous complaints do not support a municipal liability claim.”). Plaintiff makes




                                                    17
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 18 of 32




   no specific factual allegations concerning the validity of these prior incidents, whether the

   incidents were investigated internally, or how the incidents were ultimately resolved.

           Even if these prior incidents involved constitutionally excessive force, which there is no

   indication they did, Plaintiffs allegations are still lacking for want of sufficient quantum and want

   of substantial similarity. See Carney v. City & Cnty. of Denver, 534 F.3d 1269, 1274 (10th Cir.

   2008) (to prove “continuing, persistent and widespread” practice, plaintiffs usually offer evidence

   suggesting similarly situated individuals were mistreated by the entity in a similar way); Prince v.

   Cuny, 423 F. App’x 447, 451 (5th Cir. 2011) (“Nor does the existence of one or two prior incidents

   indicate [the municipality] was deliberately indifferent.”); Harper v. Se. Ala. Med. Ctr., 998 F.

   Supp. 1289, 1301 (S.D. Ala. 1998) (“[T]he prior incidents must be sufficiently related in time and

   circumstances to the conduct giving rise to the pending action.”); Mindler v. Clayton Cnty., 831

   F. Supp. 856, 862 (N.D. Ga. 1993) (finding “three remotely comparable allegations of similar

   conduct” insufficient to create a question of fact as to municipal liability). As discussed above,

   Plaintiff fails to provide any similar incident which would put the Defendants on notice the force

   used or the NDR use was unlawful, unconstitutional, or excessive as the other incidents Plaintiff

   points to are of an entirely different nature. [ECF 50 ¶¶ 94-100]. Further, Plaintiff provides no

   context for the Court to evaluate the circumstances surrounding those alleged uses of force.

          Plaintiff fails to identify a single similar instance of a prior constitutional violation caused

   by an inadequate policy or training, much less a sufficient number of instances similar in character

   and temporally related, so as to put the County Defendants on notice of any deficiency. Further,

   Plaintiff fails to allege any factual predicate for the need for any different custom, policy, or

   practice, fails to allege why there is a need for more or different training, and identifies no factual

   basis for the legal conclusions set forth. [See generally ECF 50].


                                                     18
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 19 of 32




          In short, Plaintiff’s Third Claim for Relief is full of high-sounding rhetoric attempting to

   support legal conclusions of liability but is devoid of the particularized factual basis necessary to

   plausibly set forth a viable claim. Plaintiff’s Third Claim for Relief should be dismissed.

   D. Plaintiff’s Supervisory Liability Claim Against the Sheriff Also Fails

      1. Plaintiff Fails to Provide Enough Facts to Establish the Elements of Supervisory Liability

          “[I]n a § 1983 lawsuit, supervisory liability allows a plaintiff to impose liability upon a

   defendant-supervisor who creates, promulgates, or implements a policy which subjects, or causes

   to be subjected, that plaintiff to the deprivation of any rights secured by the Constitution.” Crocker

   v. Glanz, 752 F. App’x 564, 567-68 (10th Cir. 2018) (quoting Cox, 800 F.3d at 1248). Because §

   1983 does not authorize liability under a theory of respondeat superior, “[a] plaintiff arguing for

   the imposition of supervisory liability ... must show an affirmative link between the supervisor and

   the constitutional violation.” Id. “The … affirmative link between a supervisor and the alleged

   constitutional injury has ... three related prongs: (1) personal involvement, (2) sufficient causal

   connection, and (3) culpable state of mind.” Id.

          Personal participation is an essential element in a civil rights action. See Bennett v. Passic,

   545 F.2d 1260, 1262-63 (10th Cir. 1976); Graham, 473 U.S. at 166. A supervisor can only be held

   liable for his or her own deliberate intentional acts. See Iqbal, 556 U.S. at 676; Serna v. Colo.

   Dep’t of Corrs., 455 F.3d 1146, 1151 (10th Cir. 2006) (“Supervisors are only liable under § 1983

   for their own culpable involvement in the violation of a person’s constitutional rights.”); see also

   Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008) (“[Section] 1983 does not recognize a

   concept of strict supervisor liability; the defendant’s role must be more than one of abstract

   authority over individuals who actually committed a constitutional violation.”). “Section 1983

   allows a plaintiff to impose liability upon a defendant-supervisor who creates, promulgates,


                                                      19
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 20 of 32




   implements, or in some other way possesses responsibility for the continued operation of a policy

   the enforcement of which ‘subjects, or causes to be subjected’ that plaintiff ‘to the deprivation of

   any rights . . . secured by the Constitution[.]’“ Dodds, 614 F.3d at 1199 (interpreting Iqbal and

   quoting 42 U.S.C. § 1983). As discussed above, Plaintiff can point to no such policy.

           Plaintiff could meet the personal-involvement prong via adequate facts showing the Sheriff

   was responsible for but “failed to create and enforce policies to protect” him from use of NDRs or

   a singular blow. Keith v. Koerner, 843 F.3d 833, 840 (10th Cir. 2016). Here, however, Plaintiff

   only alleges the Sheriff “had a non-delegable duty to ensure he implemented constitutional training

   and policies for WCSO. He has failed to do that ... through his own conduct and decision-making,

   as well as through hiring and working with Joseph Garcia over a period of years to implement the

   Special Operations Group.” [ECF 50 ¶ 63]. This showpiece of conclusory allegations is woefully

   inadequate. Even though Plaintiff takes umbrage at Garcia’s engagement, he never explains why

   it was unconstitutional or that Sheriff Reams knew it would inexorably lead to a constitutional

   violation. Plaintiff’s allegations concerning Garcia consist of unspecified and unsubstantiated

   rumors about trainings at other jails [id. ¶ 80], or Garcia’s purported lack of qualifications [id. ¶

   82], even though Plaintiff also admits Garcia conducted trainings all over the country [id. ¶¶ 80,

   81]. Plaintiff fails to adequately allege the Sheriff’s personal participation in a constitutional tort.

           Next, to establish causation, Plaintiff must show the Sheriff “set in motion a series of events

   [he] knew or reasonably should have known” would cause others to deprive him of constitutional

   rights. Keith, 843 F.3d at 847 (quoting Schneider, 717 F.3d at 768 ). Apart from taking issue with

   Garcia’s training, which Plaintiff cannot show is wrongful, he fails to meet his causation burden.

           Finally, in the context of a Fourteenth Amendment claim like this one, Plaintiff could show

   the requisite culpable state of mind via adequate facts indicating the Sheriff “acted with deliberate


                                                     20
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 21 of 32




   indifference.” Id. at 847-48. The deliberate-indifference test has three requirements: (1) the Sheriff

   was “aware of facts from which the inference could be drawn that a substantial risk of serious harm

   exist[ed]”; (2) he actually drew the inference; and (3) he was “aware of and fail[ed] to take

   reasonable steps to alleviate that risk.” Id. at 848 (quoting Tafoya v. Salazar, 516 F.3d 912, 916

   (10th Cir. 2008)). Plaintiff fails to allege any supervisory deficiency sufficient to establish any of

   these elements. Plaintiff has not plausibly alleged the Sheriff was aware of any facts from which

   he could infer Plaintiff was at a substantial risk of harm. Because Plaintiff cannot allege any such

   facts, Plaintiff fails to establish the Sheriff actually drew any such inference. Lastly, Plaintiff has

   not alleged there were reasonable steps the Sheriff could have taken to alleviate any risk. Plaintiff

   merely suggests the Sheriff endorses this training; however, absent any finding or notice the

   training was unlawful, Plaintiff fails to establish any constitutional tort.

      2. The Sheriff Is Entitled to Qualified Immunity

          For the reasons discussed above and, even assuming Plaintiff could successfully show the

   Sheriff personally violated his Fourteenth Amendment rights under the above framework, the

   Sheriff enjoys qualified immunity unless Plaintiff can also show the law was clearly established at

   the time of the constitutional violation. Riggins v. Goodman, 572 F.3d 1101,1107 (10th Cir. 2009).

          To be clearly established, “[t]he contours of the constitutional right at issue must be

   sufficiently clear that a reasonable official would understand what he is doing violates that right.”

   Wilson v. Montano, 715 F.3d 847, 852 (10th Cir. 2013). The contours of a particular right are

   generally not “sufficiently clear” to put a reasonable official on notice unless a plaintiff (1)

   identifies “an on-point Supreme Court or published Tenth Circuit decision,” or (2) shows “the

   clearly established weight of authority from other courts [has] found the law to be as the plaintiff

   maintains.” Quinn v. Young, 780 F.3d 998, 1005 (10th Cir. 2015). Courts must not define the


                                                     21
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 22 of 32




   relevant constitutional right “at a high level of generality.” White v. Pauly, 137 S. Ct. 548, 552

   (2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). Instead, the clearly established

   law must be “particularized” in granular fashion to the facts of the case. Id.

          Critically, just as the constitutional violation question in this claim does not turn on whether

   Individual Defendants violated Plaintiff’s constitutional rights by restraining him, the clearly-

   established-law question does not turn on whether existing precedent would have put reasonable

   detention center deputies in their position on notice that restraining Plaintiff would violate his

   constitutional rights. Instead, to satisfy the second part of the qualified-immunity test in the context

   of the supervisory-liability claim against the Sheriff, Plaintiff must show “clearly established law

   ... would ... have put a reasonable official in [the Sheriff’s] position on notice his supervisory

   conduct would” violate Plaintiff’s constitutional rights. Cox, 800 F.3d at 1247 (emphasis added).

   That is, Plaintiff must “identify a case where an offic[ial] acting under similar circumstances as

   [the Sheriff] was held to have violated” the Constitution. Pauly, 137 S. Ct. at 552. Thus, before

   this Court can determine the law was clearly established in favor of Plaintiff, Plaintiff must identify

   a case where an official acting in a situation similar to the Sheriff was held to have violated the

   Constitution under a supervisory liability theory for engaging a contractor like Garcia to provide

   tactical and weapons training including the use of NDRs. Id.; see also Cox, 800 F.3d at 1247.

          In the absence of any allegation the Sheriff was aware of any previous unconstitutional

   incidents involving use of NDRs, a singular blow to a detainee like Plaintiff, or the impropriety of

   engaging a contractor like Garcia, none of Plaintiff’s allegations “place[] the ... constitutional

   question” here “beyond debate,” as the Supreme Court repeatedly has required. Pauly, 137 S. Ct.

   at 551 (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)); Cox, 800 F.3d at 1247.




                                                     22
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 23 of 32




          Accordingly, to the extent Plaintiff fails to tether his clearly-established-law analysis to the

   “‘particularized’ ... facts” of any case decided before June 23, 2018—which failure is evident from

   the Complaint’s face—the Sheriff is entitled to qualified immunity on Plaintiff’s supervisory

   liability claim and this claim must be dismissed as a matter of law. Creighton, 483 U.S. at 640.

   E. Plaintiff Fails to Establish an Excessive Force Claim Against Individual Defendants

          Plaintiff alleges Defendants Channel, Martinez, Thompson, Recor, Penny, Piscoya,

   Wilson, Coble, and Erickson violated his Fourth and Fourteenth Amendment right to be free from

   excessive force. [ECF 50 ¶¶ 102-120]. For multiple reasons, the First Claim as pleaded fails.

          A pretrial detainee can state an excessive-force claim by alleging “the force purposely or

   knowingly used against him was objectively unreasonable.” Kingsley v. Hendrickson, 135 S. Ct.

   2466, 2473 (2015). In excessive-force cases arising out of jails, “objective reasonableness turns on

   the ‘facts and circumstances of each particular case.’” Id. (quoting Graham v. Connor, 490 U.S.

   386, 396 (1989)). Ultimately, several factors “bear on the reasonableness or unreasonableness of

   the force used,” including, but not limited to: “the relationship between the need for the use of

   force and the amount of force used; the extent of the plaintiff’s injury; any effort made by the

   officer to temper or to limit the amount of force; the severity of the security problem at issue; the

   threat reasonably perceived by the officer; and whether the plaintiff was actively resisting.” Id.

          Here, Plaintiff alleges two discrete uses of excessive force. First, Plaintiff claims Deputy

   Penny “smashed his face into the floor.” [ECF ¶ 51]. Second, Plaintiff alleges use of the NDR was

   somehow excessive. Plaintiff further alleges Deputies failed to intervene in either use of force.

          As a preliminary matter, and as discussed above, Plaintiff has failed to sufficiently plead

   any claim of excessive force against Defendant Penny where Plaintiff does not articulate how his

   injury occurred. While Plaintiff alleges Defendant Penny “smashed his face into the floor,” he does


                                                    23
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 24 of 32




   not articulate the means of this alleged action, as required. [ECF 50 at ¶¶ 1, 51, 80, 101]. Plaintiff

   fails to allege whether he was kicked, punched, restrained, tackled, or hit with an object. The

   precise type of force used is an undeniably important consideration when assessing a claim of

   excessive force and Plaintiff’s failure to specify what level of force was used or how he was injured

   is fatal to his claim. Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011) (“plaintiff must

   identify specific acts a specific defendant took which form the basis of a constitutional violation”);

   Pahls v. Thomas, 718 F.3d 1210, 1225-26 (10th Cir. 2013) (“it is incumbent upon a plaintiff to

   identify specific actions taken by particular defendants in order to make out a viable § 1983”).

      1. Insufficient Time Existed to Impose Liability for an Alleged Failure to Intervene

          To be liable under 42 U.S.C. § 1983 for a failure to intervene, the Tenth Circuit has stated

   “officers must have observed or had reason to know of a constitutional violation and have had a

   realistic opportunity to intervene.” Jones v. Norton, 809 F.3d 564, 576 (10th Cir. 2015); Estate of

   Booker v. Gomez, 745 F.3d 405, 422 (10th Cir. 2014) (defendant must have had a realistic

   opportunity to intervene to prevent the harm from occurring); Vondrak v. City of Las Cruces, 535

   F.3d 1198, 1210 (10th Cir. 2008) (quoting Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994)).

          Plaintiff’s allegations focus on the Individual Defendants’ opportunity to intervene but

   ignore the requirement that the Deputies must have knowledge of a constitutional violation as well.

   First, Plaintiff alleges every Defendant (except Deputies Piscoya, Penny, and Reams) failed to

   intervene. [See ECF 50 ¶¶ 46, 52-55, 57, 111, 112]. Plaintiff bases his theory on the fact Deputies

   Coble and Erickson covered their ears prior to the use of the NDR. Plaintiff’s claim fails because

   there is no authority suggesting use of an NDR round is, per se, unconstitutional. This is also true

   where, as here, Plaintiff does not allege he suffered any injury from the NDR round. [See generally

   ECF 50]. Because excessive force cannot be proven with regard to the NDR round, there can be


                                                    24
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 25 of 32




   no constitutional violation with respect to the NDR, leading inexorably to the conclusion no

   Defendant had a duty to intervene even if they knew of the imminent use of an NDR.

          Plaintiff further alleges all of the individual Defendants (except Penny, Piscoya, and

   Reams) failed to intervene in Plaintiff’s face being smashed by unspecified means. Although

   Plaintiff alleges Individual Defendants knew the NDR was to be used, Plaintiff fails to allege in

   any specific terms how Defendants would have known Penny would smash Plaintiff’s face.

   Plaintiff states in only the most conclusory terms that each defendant was aware of the imminent

   violence but fails to articulate how or why this is so. Indeed, this could not be so because Plaintiff

   claims “Defendants then placed Plaintiff in a cell and ordered him face down on the floor, which

   Plaintiff complied with.” [ECF 50 at ¶ 45]. Next, “Penny ... smashed Plaintiff’s head and face into

   the floor so forcefully he broke Plaintiff’s glasses and caused serious injury including a large gash

   and a concussion.” [ECF ¶ 51]. Thus, according to Plaintiff, Penny “smashed [Plaintiff’s] face into

   the floor while he lay face-down and helpless” [ECF 50 at ¶ 1]. Because Plaintiff alleges a single

   strike from Defendant Penny, while Plaintiff allegedly lay prone and compliant, it is unclear how

   the other Deputies present could have possibly intervened. It would be one matter if Plaintiff

   alleged his injury occurred during a cuffed restraint or that Penny struck him multiple times while

   other Deputies watched; however, Plaintiff instead alleges he was smashed on the head one time

   by one Deputy. Thus, due to the curtailed nature of the alleged assault, there can be no failure to

   intervene claim. Estate of Booker v. Gomez, 745 F.3d 405, 422 (10th Cir. 2014) (defendant must

   have had realistic opportunity to intervene to prevent the harm); Montano v. City of Chicago, 535

   F.3d 558, 569 (7th Cir. 2008) (summary judgment appropriate on “failure to intervene” claim

   where plaintiffs did not establish the officer “is informed of the facts that establish a constitutional

   violation and ... had a realistic opportunity to intervene to prevent the harm from occurring”).


                                                     25
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 26 of 32




          And Plaintiff indicates Sergeant Thompson failed to intervene—but a cursory review of

   the surveillance video demonstrates Sergeant Thompson did not arrive in the booking area until

   more than eight minutes after any use of force. [See Exh. A at 35:49]. Furthermore, Sergeant

   Channel was not in the booking area during the use of the first NDR, was well away from the cell

   during use of the second NDR, and there is no indication he directly participated or even saw the

   “smashing” of Plaintiff’s face, as alleged. [ECF 50 ¶ 112]. Indeed, Channel never enters the cell.

   What is more, Deputies Coble and Erickson were 50-100 feet away with no opportunity to see in

   the cell. At a minimum, the claims against these Defendants should be dismissed in their entirety.

      2. Sufficient Facts Are Lacking on the Excessive Force Allegedly Used

          Second, Plaintiff claims Defendants used excessive force when they used the NDR or when

   Plaintiff was “smashed.” As stated, however, Plaintiff fails to explain how the use of an NDR

   relates to his claim of excessive force because Plaintiff does not claim to have suffered any injury

   because of the NDR and, in any event, cannot establish use of a contactless NDR is in any way

   excessive or unconstitutional. Scott v. City of Alb., 711 F. App’x 871, 880 (10th Cir. 2017).

          Plaintiff also fails to allege how the restraint was excessive. Because Plaintiff self-servingly

   suggests he was not acting aggressively or otherwise resisting Deputies, Plaintiff’s allegations

   may, at first blush, seem sufficient to state a plausible claim of excessive force. See Kingsley, 135

   S. Ct. at 2473. As alleged, because Plaintiff received but a single blow from Defendant Penny, the

   excessive force claims against all remaining Deputies must be dismissed where there are no

   allegations concerning their use of force, excessive or otherwise, and there was no opportunity to

   intervene to stop Penny from his alleged action. Plaintiff cannot cite to any “existing precedent

   plac[ing] the conclusion [Deputies] acted unreasonably in these circumstance ‘beyond debate.’”

   Mullenix, 136 S. Ct. at 309 (quoting Al-Kidd, 563 U.S. at 741). Again, Plaintiff also fails to allege


                                                    26
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 27 of 32




   how Penny harmed him and thus this Court cannot determine whether Penny’s use of force was

   excessive, unconstitutional, or unjustified.

          Further, Plaintiff relies on Kingsley’s general proposition that any use of force against a

   pretrial detainee must be objectively reasonable under the circumstances, but such reliance is

   misplaced. [ECF 50 at p. 36 n.1]; Mullenix, 136 S. Ct. at 308 (emphasizing the clearly-established

   inquiry in qualified-immunity cases “must be undertaken in light of the specific context of the

   case, not as a broad general proposition”) (quoting Brosseau v. Haugen, 543 U.S. 194, 198

   (2004)). “Such specificity is especially important in the Fourth Amendment context,” where the

   Supreme Court has recognized it is “‘sometimes difficult for an officer to determine how the

   relevant legal doctrine, here excessive force, will apply to the factual situation the officer

   confronts.’” Id. at 308. In light of Kingsley’s adoption of the objective-reasonableness standard

   for Fourteenth Amendment excessive-force claims of pretrial detainees, Mullenix’s specificity

   requirement has equal cogency in the Fourteenth Amendment excessive-force context, where the

   Court must also consider qualified immunity. E.g., Ziglar v. Abbasi, 137 S. Ct. 1843, 1866-67

   (2017) (so concluding in materially identical Bivens context); Perry v. Durborow, 892 F.3d 1116,

   1126-27 (10th Cir. 2018). And, because Plaintiff cannot cite any existing precedent “‘squarely

   govern[ing]’” this situation, the Court should find Individual Defendants are entitled to qualified

   immunity as to Plaintiff’s First Claim for Relief. See Mullenix, 136 S. Ct. at 310.

   F. The Generalized Fourteenth Amendment Unconstitutional Punishment Claim Fails Too

          In his Fourth Claim for Relief, Plaintiff fails to allege facts sufficient to establish he was

   subjected to unconstitutional punishment. Plaintiff seemingly complains the SOG’s use of NDRs

   or the singular blow constituted punishment under the Fourteenth Amendment. [ECF 50 ¶¶ 144,

   145]. Plaintiff, however, fails to explain how or why this is so.


                                                    27
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 28 of 32




          The United States Supreme Court has held “[d]ue process requires a pretrial detainee not

   be punished.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). Whether a condition of pretrial detention

   amounts to punishment turns on whether the condition is imposed for the purpose of punishment

   or is incident to another legitimate government purpose. Id. at 538 n.16. Plaintiff is unquestionably

   subject to security measures reasonably employed by jail and correctional officials. Bell, 441 U.S.

   at 540; Allen v. Illinois, 478 U.S. 364, 373-74 (1986) (detainees may “be subjected to conditions

   that advance goals such as preventing escape and assuring the safety of others, even though they

   may not be punished.”); Allison v. Snyder, 332 F.3d 1076, 1079 (7th Cir. 2003); Thielman v.

   Leean, 282 F.3d 478, 483 (7th Cir. 2002). “Restraints that are reasonably related to the institution’s

   interest in maintaining jail security do not, without more, constitute unconstitutional punishment,

   even if they are discomforting[.]” Bell, 441 U.S. at 540. “Ensuring security and order at the

   institution is a permissible nonpunitive objective, whether the facility houses pretrial detainees,

   convicted inmates, or both.” Id. at 561. “Not every disability imposed during pretrial detention

   amounts to ‘punishment’ in the constitutional sense.” Id. at 537.

          To determine whether a jail official may be liable for imposing an unconstitutional

   punishment, a court must consider two questions. “First, [the court] must ask whether an

   ‘expressed intent to punish on the part of detention facility officials’ exists.” Blackmon v. Sutton,

   734 F.3d 1237, 1241 (10th Cir. 2013) (quoting Bell, 441 U.S. at 538). If the answer to that

   question is no, “a plaintiff may still prove unconstitutional punishment by showing the restriction

   [or condition] in question bears no reasonable relationship to any legitimate governmental

   objective.” Id. Because the government has a legitimate penological interest in managing facilities

   where pretrial detainees are detained, “[r]estraints that are reasonably related to the institution’s

   interest in maintaining jail security do not, without more, constitute unconstitutional


                                                    28
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 29 of 32




   punishment.” Bell, 441 U.S. at 540. “In determining whether restrictions or conditions are

   reasonably related to the [g]overnment’s interest in maintaining security and order and operating

   the institution in a manageable fashion, courts must heed [the Supreme Court’s] warning that

   ‘[s]uch considerations are peculiarly within the province and professional expertise of corrections

   officials, and, in the absence of substantial evidence in the record to indicate officials have

   exaggerated their responses to these considerations, courts should ordinarily defer to their expert

   judgment in such matters.’” Id. at 540 n.23 (quoting Pell v. Procunier, 417 U.S. 817, 827 (1974)).

          Here, Plaintiff does not allege any facts plausibly indicating the use of NDRs or the restraint

   was done to punish him. See Steward v. Hodges, 2017 U.S. Dist. LEXIS 113939, *9 (D.N.M. July

   21, 2017) (“sparse” facts in complaint “are insufficient to support a reasonable inference that [an]

   Officer ... shot Plaintiff with a beanbag maliciously and sadistically for the very purpose of causing

   harm, as opposed to acting in a good faith effort to maintain or restore discipline”); Anderson v.

   Virga, 2017 U.S. Dist. LEXIS 47034, *4 (E.D. Cal. Mar. 29, 2017) (plaintiff’s allegation he was

   shot by a less-lethal block gun to quell a disturbance in the prison yard was insufficient to support

   “a plausible inference [the defendant] maliciously and sadistically shot him to harm him”).

          Plaintiff claims “Defendants’ conduct of deploying routinely and against Plaintiff the

   Special Operations Group ... firing concussion explosives in his direction and violently assaulting

   Plaintiff ... was not rationally related to a legitimate government objective or was excessive in

   relation to that purpose[.]” [ECF 50 ¶ 144]. Plaintiff further alleges, “Defendants conduct

   constituted unlawful punishment of Plaintiff as a pretrial detainee.” [ECF 50 at ¶ 145]. Plaintiff’s

   allegations in his Fourth Claim are the epitome of conclusory statements which, under Twombly

   and Iqbal and their progeny, must be rejected and deemed unworthy of the imprimatur of fact.




                                                    29
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 30 of 32




           Plaintiff also fails to specify how the SOG’s actions were not “reasonably related to the

   institution’s interest in maintaining jail security” and, without more, are insufficient to maintain a

   claim of unconstitutional punishment. Bell, 441 U.S. at 540, 547 (“when an institutional restriction

   infringes a specific constitutional guarantee . . . the practice must be evaluated in the light of the

   central objective of prison administration, safeguarding institutional security.”).

           Furthermore, because Plaintiff alleges a single strike from Defendant Penny, Plaintiff

   cannot maintain his claims against any other named Defendant as those Defendants did nothing to

   punish him as that term of art is specifically used under Bell and related authority. Because Plaintiff

   does not allege how his face was smashed, Plaintiff cannot maintain his claim against Penny either.

   Moreover, based on Plaintiff’s behavior at the jail as described in Section II.A supra, Plaintiff

   cannot maintain the force used was not based on a legitimate penological objective where Plaintiff,

   in the presence of other detainees, entered the jail highly intoxicated, verbally abusive, obstinate,

   increasingly agitated, and then repeatedly and actively eschewed the instructions of several

   Deputies. [Exh. A]. Under those circumstances, the force used against Plaintiff was reasonable.

           Because Plaintiff does not allege any facts indicating the force employed was used to

   punish him and because he cannot establish the force used was unrelated to any plausible

   institutional interest (which is the touchstone of the rational basis test), Plaintiff’s allegations fail

   to state a plausible Fourteenth Amendment claim and should be dismissed.

                                           III. CONCLUSION

           For the foregoing reasons, Defendants request this Court enter an Order: dismissing ECF

   50 with prejudice against all Defendants, as to all claims, and on all theories; and granting all other

   and further relief deemed just and proper.




                                                      30
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 31 of 32




         Dated and respectfully submitted this 10th day of August, 2020.

                                      s/ Aaron J. Thompson
                                      Aaron J. Thompson, Esq.
                                      Matthew J. Hegarty, Esq.
                                      HALL & EVANS, L.L.C.
                                      1001 17th Street, Suite 300
                                      Denver, CO 80202
                                      T: (303) 628-3300
                                      F: (303) 628-3368
                                      thompsona@hallevans.com
                                      hegartym@hallevans.com
                                      ATTORNEYS FOR DEFENDANTS STEVE REAMS,
                                      MICHAEL RECOR, TYLER PISCOYA, CORY
                                      CHANNEL, JOSEPH MARTINEZ, MICHAEL
                                      THOMPSON, KYLE PENNY, ANDREW WILSON,
                                      SAVANNAH COBLE, ANNA ERICKSON, and
                                      BOARD OF COUNTY COMMISSIONERS OF
                                      COUNTY OF WELD, COLORADO




                                                31
Case 1:20-cv-00945-WJM-STV Document 56 Filed 08/10/20 USDC Colorado Page 32 of 32




                             CERTIFICATE OF SERVICE [CM/ECF]

          I hereby certify that, on this 10th day of August, 2020, I electronically filed the foregoing

   DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT, with

   the Clerk of Court using the CM/ECF system which will send notification of such filing to the

   following email addresses:

          David G. Maxted, Esq.
          MAXTED LAW LLC
          dave@maxtedlaw.com

          Kathryn J. Stimson, Esq.
          STIMSON STANCIL LABRANCHE HUBBARD, LLC
          stimson@sslhlaw.com

          Attorneys for Plaintiff

                                         s/ Marlene Wilson, Legal Assistant to
                                         Aaron J. Thompson, Esq.
                                         Matthew J. Hegarty, Esq.
                                         HALL & EVANS, L.L.C.
                                         1001 17th Street, Suite 300
                                         Denver, CO 80202
                                         T: (303) 628-3300
                                         F: (303) 628-3368
                                         thompsona@hallevans.com
                                         hegartym@hallevans.com
                                         ATTORNEYS FOR DEFENDANTS STEVE REAMS,
                                         MICHAEL RECOR, TYLER PISCOYA, CORY
                                         CHANNEL, JOSEPH MARTINEZ, MICHAEL
                                         THOMPSON, KYLE PENNY, ANDREW WILSON,
                                         SAVANNAH COBLE, ANNA ERICKSON, and
                                         BOARD OF COUNTY COMMISSIONERS OF
                                         COUNTY OF WELD, COLORADO




                                                   32
